Pound, 0.,
concurring.
I concur in the foregoing opinion and recommendation. It seems desirable, in addition, to notice two points of practice urged by the defendant in error. One of these, which has been argued in several other cases recently, relates to the form of the transcript. The clerk does not certify directly that the motion for a new trial was filed within the time, fixed by law', nor does he certify, in so many words, when it was filed. But he certifies that the transcript contains a true copy of the motion, with all the indorsements thereon, and an indorsement appears, setting forth the date of filing, which is within the time required. This is the ordinary course of practice, and, in my opinion, it is entirely proper. Section 885 of the Code of Civil Procedure, makes it the duty of the clerk to “indorse upon every paper filed'with him, the day of filing it,” and the date is sufficiently shown by the certified copy of such indorsement. State v. Paxton, 65 Nebr., 110, 119, and cases pi ted. The other point relates to an alleged change of issues on appeal from tin; county court, where this cause originated, to the district court. The objection was not taken by motion to strike out, according to the usual practice, but by answer, instead. In support of this course counsel cite Fuller v. Schroeder, 20 Nebr., 631. But that decision, applies only to cases in which the change does not appear on the face of the record, — as, for instance, where no pleadings were had in the first instance, or, as may often happen in justice’s court, the statement-of plaintiff’s claim was informal and indefinite. In actions involving more than $200 in the county court the pleadings are usually formal, and cases in which the exact issues tried below do not appear on the face of the transcript must be very rare. The pleadings ought to be fully settled, and all questions of the sort determined before trial. Hence, in my opinion, the practice of raising such points by answer and objection at the trial should not be encouraged, and should be limited *115strictly to those cases where they can be made in no other way. In the case at bar a motion was clearly the proper course.